Shanahan v Urban FT, LLC (2022 NY Slip Op 05553)





Shanahan v Urban FT, LLC


2022 NY Slip Op 05553


Decided on October 5, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER
BARRY E. WARHIT, JJ.


2019-13105
 (Index No. 35687/16)

[*1]Michael Shanahan, appellant,
vUrban FT, LLC, et al., respondents.


Law Offices of Robert Lewis, P.C., Nyack, NY (Robert Lewis and Michael Shanahan pro se of counsel), for appellant.
Law Offices of Kramer, LLC, New York, NY (Edward C. Kramer and Elizabeth M. Pappas of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a decision of the Supreme Court, Rockland County (Helen M. Blackwood, J.), dated October 30, 2019, made after a nonjury trial.
ORDERED that the appeal is dismissed, without costs or disbursements.
The paper from which the plaintiff appeals is merely a decision. No appeal lies from a decision (see  CPLR 5512[a]; Schicchi v J.A. Green Constr. Corp. , 100 AD2d 509), and, therefore, the appeal must be dismissed.
DILLON, J.P., CONNOLLY, CHRISTOPHER and WARHIT, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court